Citation Nr: 0533273	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  99-14 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to direct-incurrence and secondary service 
connection for bilateral defective hearing.

2.  Entitlement to direct-incurrence and secondary service 
connection for a right knee disability.

3.  Entitlement to service connection for a psychiatric 
disability, claimed as secondary to a headache disorder.

4.  Entitlement to an increased rating in excess of 10 
percent for headaches due to herpes zoster, for the period 
prior to May 27, 2004.

5.  Entitlement to an increased rating in excess of 30 
percent for headaches due to herpes zoster, for the period on 
and subsequent to May 27, 2004, to include the issue of 
assignment of an effective date earlier than May 27, 2004.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for a back disability, classified as lumbar spine 
degenerative changes with bilateral facet hypertrophy.
7.  Entitlement to an initial evaluation in excess of 10 
percent for a left knee disability, classified as left medial 
meniscal tear.

8.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

Appellant had active service from March 1990 to January 1993.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from November 1998 and March 1999 rating 
decisions by the Lincoln, Nebraska, Regional Office (RO), 
which, in part, denied service connection for bilateral 
hearing loss, tinnitus, and disabilities of the knees and 
back; and confirmed a 10 percent evaluation for headaches.  
In a July 2001 decision on other issues, the Board remanded, 
in part, service connection for bilateral hearing loss, 
tinnitus, and disabilities of the knees and back and an 
increased rating in excess of 10 percent for headaches to the 
RO for additional evidentiary development.  

Subsequently, appellant appealed the July 2001 Board decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  By a subsequent Order, the Court granted a Joint 
Motion for Partial Remand filed by the Secretary of the VA 
and appellant, through his attorney; partially vacated the 
July 2001 Board decision only to the extent it declined 
jurisdiction over the issues of service connection for 
depression and an eye disability, both claimed as secondary 
to headaches; and remanded the case for readjudication.

A January 2003 Board decision determined that appellant had 
timely appealed the November 1998 rating decision's denial of 
service connection for depression and an eye disability, both 
claimed as secondary to headaches.  In December 2002, the 
Board undertook additional development on the appellate 
issues involving service connection for depression and an eye 
disability, both claimed as secondary to headaches, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  However, during 
the pendency of the appeal, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Disabled American Veterans v. Secretary of Veterans Affairs 
invalidated a portion of the Board's development regulations, 
specifically 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Consequently, in 
light of that Federal Circuit case, in October 2003, the 
Board remanded the appellate issues involving service 
connection for depression and an eye disability, both claimed 
as secondary to headaches, to the RO for additional 
development, including readjudication that considered any 
additional evidence obtained pursuant to the Board 
development regulations in effect prior to judicial 
invalidation.  

A February 2004 rating decision, in part, granted service 
connection and assigned 10 percent evaluations each for 
tinnitus, a back disability classified as lumbar spine 
degenerative changes with bilateral facet hypertrophy, and a 
left knee disability classified as left medial meniscal tear, 
all effective January 26, 1998 (thereby rendering those 
service connection appellate issues moot).  Appellant 
subsequently appealed the February 2004 rating decision 
insofar as it assigned 10 percent evaluations each for a back 
disability classified as lumbar spine degenerative changes, 
and a left knee disability classified as left medial meniscal 
tear.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court explained that there was a legal distinction between a 
claim for an "original" rating and an "increased" rating 
claim.  In light of the legal distinction in Fenderson, the 
Board has rephrased the back and left knee disabilities 
rating issues as those delineated on the title page of this 
decision.

Appellant subsequently appealed a June 2004 rating decision, 
which increased an evaluation for headaches from 10 percent 
to 30 percent and assigned May 27, 2004 as the effective 
date.  

A February 2005 rating decision, in part, granted service 
connection and assigned a 30 percent evaluation for an eye 
disability, classified as right optic nerve neuropathy due to 
herpes zoster (thereby rendering the eye service connection 
appellate issue moot).  See also the March 2005 RO notice of 
that rating decision, which stated that the eye disability 
appellate issue was considered withdrawn from appellate 
status as the benefit sought on appeal had been granted.  
Appellant appealed the February 2005 rating decision insofar 
as it denied a total rating for compensation purposes based 
on individual unemployability.

In a June 2005 written statement, appellant's attorney 
withdrew a claim apparently erroneously filed for service 
connection for a chest disability.

Although appellant expressed timely disagreement with the 
February 2005 rating decision insofar as it confirmed a 10 
percent evaluation for status post excision of a right cuboid 
exostosis with history of neuroma and a Statement of the Case 
was issued, a timely Substantive Appeal with respect to this 
issue has not been received.  See 38 C.F.R. §§ 20.200, 
20.202, 20.204, and 20.302(b) (2004) (an appeal consists of a 
timely filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal).  Consequently,  without a perfected 
appeal, the Board does not currently have jurisdiction over 
this issue.  

The Board construes the appellate issues as those delineated 
on the title page of this decision and will render a decision 
herein on those issues, except for the issues of service 
connection for a psychiatric disability and a total rating 
based on individual unemployability, which are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


FINDINGS OF FACT

1.  Defective hearing has not been clinically demonstrated to 
be present for VA purposes.

2.  It has not been shown by credible, competent evidence 
that appellant presently has a right knee disability.

3.  The appellant did not express timely disagreement with a 
July 1995 RO determination, which denied an increased rating 
in excess of 10 percent for headaches, after having been 
provided notification of that determination.

4.  Appellant or his representative did not submit any 
communication expressing an intent to reopen a claim for an 
increased rating for headaches until October 25, 1995.

5.  It was factually ascertainable from the evidence of 
record that appellant had characteristic prostrating headache 
attacks occurring on an average once a month over the last 
several months as of May 27, 2003.  

6.  Appellant's service-connected headaches, for the period 
prior to May 27, 2003, were not shown to have been manifested 
by characteristic prostrating attacks occurring on an average 
once a month over the last several months.

7.  A June 2004 rating decision increased an evaluation for 
headaches from 10 percent to 30 percent and assigned May 27, 
2004, as the effective date.

8.  Appellant's service-connected headaches, for the period 
on and subsequent to May 27, 2003, are not manifested by very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.
9.  Appellant's service-connected back disability is 
manifested primarily by degenerative changes and no more than 
slightly restricted overall back motion.  

10.  Appellant's service-connected left knee disability is 
manifested primarily by a horizontal medial meniscal tear, 
normal 0 degrees' extension, and no less than 120 degrees' 
limitation of flexion.  No ligamentous laxity, joint 
instability, or gait impairment has been medically shown.


CONCLUSIONS OF LAW

1.  A defective hearing disability was not incurred in 
service, nor may sensorineural hearing loss be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2005).

2.  Appellant does not have a current right knee disability 
that was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005); Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997).

3.  The criteria for an effective date of May 27, 2003, but 
not earlier, for a 30 percent evaluation for headaches due to 
herpes zoster have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2005).

4.  The criteria for an increased evaluation in excess of 10 
percent for headaches due to herpes zoster, for the period 
prior to May 27, 2003, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8199-8100 (2005).

5.  The criteria for an increased evaluation in excess of 30 
percent for headaches due to herpes zoster, for the period on 
and subsequent to May 27, 2003, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8199-8100 
(2005).
6.  The criteria for an initial evaluation in excess of 10 
percent for the service-connected back disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Codes 
5292, 5295 (effective prior to September 26, 2003) and Code 
5242 (effective on and subsequent to September 26, 2003).

7.  The criteria for an initial evaluation in excess of 10 
percent for the service-connected left knee disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7. 4.10, 4.40, 4.45, 
4.71a, Codes 5260, 5261 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Notice

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  The VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of written 
correspondence, including May 2004 and June 2005 VCAA letters 
that were sent to the appellant.  Additionally, such written 
correspondence as well as Statements of the Case/Supplemental 
Statements of the Case and other documents informed the 
appellant of what information and evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  It is clear from the record, 
including the VCAA letters, that appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  The 
Board finds that the RO informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to the AOJ.  In 
addition, the Supplemental Statements of the Case included 
the provisions of 38 C.F.R. § 3.159(b).  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decisions that are the basis of this 
appeal were either decided prior to VCAA enactment or prior 
to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The content of the notice provided to the appellant by 
documents of record including May 2004 and June 2005 VCAA 
letters as discussed above fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  All the VCAA requires is that the 
duty to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claim.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); See also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any deficiency as to 
the timing of VCAA notice to the appellant is harmless error.  
Additionally, it should be noted that appellant is being 
represented in this case by legal counsel who apparently is 
well aware of the VCAA and its requirements.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal to the extent 
indicated.  See VAOPGCPREC 7-2004 (July 16, 2004).


Duty to Assist

With regard to the duty to assist, the record contains 
volumes of VA and private medical records and numerous VA 
examinations, including audiologic, neurologic, and 
orthopedic.  A comprehensive medical history and detailed 
findings with respect to the claimed disabilities issues on 
appeal over the years are documented in the medical evidence.  
Such evidence adequately addresses whether the claimed 
defective hearing and right knee disabilities are manifested 
and the nature and severity of the service-connected 
headache, back, and left knee disabilities at issue.  Based 
on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claims that are being decided in this decision.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained insofar as the appellate issues that are 
being decided in this decision are concerned.  Therefore, the 
Board concludes that the provisions of the VCAA and the 
current laws and regulations have been complied with, and a 
defect, if any, in providing notice and assistance to the 
veteran was at worst harmless error in that it did not affect 
the essential fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005).

In deciding the issues of service connection for defective 
hearing and a right knee disability, the Board will consider 
applicable statutory and regulatory provisions, including the 
following:

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Where a claimant's 
service-connected disability aggravates, but is not the 
proximate cause of, a non-service-connected disability, 
service connection may be granted for that increment in 
severity of the non-service-connected disability attributable 
to the service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  In this case, as no chronic defective 
hearing or right knee disability has been medically 
confirmed, there is no basis for application of these 
secondary service connection provisions.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.


I.  Direct-incurrence and Secondary Service Connection for 
Bilateral Defective Hearing

Under 38 C.F.R. §§ 3.307 and 3.309, sensorineural hearing 
loss (an organic disease of the nervous system) is a disease 
for which service connection may be presumed to have been 
incurred or aggravated by service, if manifested to a 
compensable degree within a one-year post-service period, 
subject to certain rebuttable presumption provisions.

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:
For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

Audiometric test scores for the appellant's ears, contained 
in the service entrance examination report and service 
medical records, were 20 decibels or less.  Additionally, 
October-November 1992 military Medical and Physical 
Evaluation Boards reports did not include any complaints, 
findings, or diagnoses pertaining to defective hearing 
disability.  

Although the absence of in-service medical evidence of 
defective hearing disability is not determinative, since 
service connection for defective hearing may be awarded 
without in-service audiometric test scores meeting the 
§ 3.385 threshold criteria, none of the post-service clinical 
evidence of record indicates that appellant has a defective 
hearing disability.  VA and private clinical records reveal 
that in August 1994, appellant complained of right ear 
hearing loss with headache and right eye blurred vision.  On 
March 1995, January 1999, and August 2001 VA audiologic 
examinations, appellant alleged that his hearing would 
decrease temporarily when he experienced episodes of 
shingles.  The examiner on the latter examination noted that 
hearing loss related to shingles had never been documented.  
Appellant alleged in-service loud noise exposure working in a 
machine shop.  Audiometric test scores for the appellant's 
ears were 25 decibels or less and speech recognition scores 
(Maryland CNC Test) were 94 percent or greater, with hearing 
interpreted as within normal limits on both examinations.  VA 
clinical records reveal that in January 2003, appellant 
complained of loss of hearing in the ears.  Ear inflammation 
and purulent drainage was clinically reported and otitis 
media/externa was assessed.  However, on subsequent May 2005 
VA general medical examination, the examiner noted that 
appellant did not have any audiologic complaints.  
While the Board has considered appellant's contentions 
regarding this appellate issue, they do not constitute 
competent evidence with respect to medical causation, 
diagnosis and treatment.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1991).  Even assuming that appellant was 
exposed to loud noises during service, nonetheless he has 
failed to provide any clinical evidence demonstrating that 
the requisites of 38 C.F.R. § 3.385, pertaining to proof of 
defective hearing disability, have been met.  Appellant has 
not submitted any credible evidence to indicate that he has 
currently has a defective hearing disability for VA purposes.  
As such, there is no defective hearing disability for the 
purposes of service connection.  See 38 C.F.R. § 3.385.  
Thus, given the lack of competent clinical evidence showing 
that appellant has a defective hearing disability, the claim 
for service connection for a defective hearing disability is 
denied under any service connection legal theory.  Since the 
preponderance of the evidence is against allowance of this 
appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable.  See Gilbert, 1 Vet. App. at 54.


II.  Direct-incurrence and Secondary Service Connection for a 
Right Knee Disability

While the Board has considered appellant's statements, they 
do not constitute competent evidence with respect to medical 
causation, diagnosis, or treatment.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that matters involving 
special experience or special knowledge require the opinions 
of witnesses skilled in that particular science, art, or 
trade).  Under 38 C.F.R. §§ 3.307 and 3.309, arthritis is a 
disease for which service connection may be presumed to have 
been incurred or aggravated by service, if manifested to a 
compensable degree within a one-year post-service period, 
subject to certain rebuttable presumption provisions.  

None of appellant's service medical records, including 
October-November 1992 military Medical and Physical 
Evaluation Boards reports, contained any complaints, 
findings, or diagnoses pertaining to a right knee disability.  
In a January 1993 initial application for VA disability 
benefits, appellant made no mention of a right knee 
disability.  On VA examinations during the mid-1990's, gait 
was normal and a right knee disability was neither claimed 
nor clinically reported.  
On October 1998 VA examination, appellant reported that he 
had recently noticed that weightbearing on the left leg 
caused aching in the right knee and foot.  However, on March 
1999 VA examination, appellant reported that he was actually 
having more pain in the left knee, not the right, from 
weightbearing on the left leg to avoid pain in the right 
foot.  X-rays of the right knee were negative.  

On August 2001 VA examination, appellant complained of 
bilateral knee pain with onset of right knee pain in 1994-
1995, which he attributed to altered weightbearing resulting 
from the right foot condition.  The right knee was 
unremarkable, except for tenderness to palpation over the 
medial/lateral joint lines with a minimally positive 
McMurray's test.  Probable mechanical knee pain secondary to 
mild degenerative joint disease was assessed.  Significantly, 
this assessment was rendered prior to performing radiographic 
studies.  The examiner opined that altered gait mechanics 
would result in altered mechanics/increased stresses at the 
knee, which could explain his symptoms.  In a September 2001 
addendum, that examiner noted that, although x-rays of the 
right knee and an MRI of the right knee were performed and 
were negative, it was still his opinion that there was 
probable mild right knee degenerative joint disease likely 
related to altered gait mechanics from a right foot injury.  
The actual right knee MRI study showed that articular 
cartilage was normal.

On subsequent May 2005 VA general medical examination, 
appellant ambulated without difficulty and x-rays of the 
right knee (on anterior/posterior standing) were normal.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  The Board 
has considered the August 2001 VA examination medical 
opinion, which stated that appellant has probable mild right 
knee degenerative joint disease likely related to altered 
gait mechanics from the service-connected right foot 
disability.  Although this VA medical opinion is a positive 
item of evidence, the Board discounts the probative value of 
this evidence and does not find it credible, since it was not 
adequately supported by the actual x-rays of that knee 
performed prior, during, and subsequent to the examination.  
In short, all x-ray studies of the right knee have been 
negative, as was a September 2001 MRI.  The Board therefore 
finds that the credible medical evidence, which includes 
these objectively precise diagnostic studies of the right 
knee, is overwhelmingly negative on this etiological point.  

The critical point is that there is no credible, competent 
evidence indicating that appellant currently has any right 
knee disease or disability.  Again, the August 2001 VA 
medical opinion that appellant probably has right knee 
degenerative joint disease was unsupported by any objective 
clinical studies or findings and, thus, is not credible 
evidence and totally discounted.  As the Court has stated in 
Smith v. Derwinski, 1 Vet. App. 235, 237 (1991), 
"[d]etermination of credibility is a function for the BVA."  
Any right knee pain is a mere symptom and, without a 
diagnosed or identifiable underlying disease or injury, does 
not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  As such, there is no 
present disability for service connection purposes.  Thus, 
given the lack of credible, competent clinical evidence 
showing that appellant currently has any right knee disease 
or disability, the claim for service connection for a right 
knee disability under any applicable legal basis is denied.  
Since the preponderance of the evidence is against allowance 
of this appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable.  See Gilbert, 1 Vet. App. at 54.





	(CONTINUED ON NEXT PAGE)




III.  An Increased Rating in Excess of 10 Percent for 
Headaches due to Herpes Zoster, for the Period Prior to May 
27, 2004; and An Increased Rating in Excess of 30 Percent for 
Headaches due to Herpes Zoster, for the Period On and 
Subsequent to May 27, 2004, to Include the Issue of 
Assignment of an Effective Date Earlier than May 27, 2004

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The RO has evaluated appellant's service-connected headaches 
due to herpes zoster by analogy under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  Under Code 8100, migraine headache 
disorders with characteristic prostrating attacks averaging 
one in two months over the last several months may be 
assigned a 10 percent evaluation.  A 30 percent evaluation 
requires characteristic prostrating attacks occurring on an 
average once a month over the last several months.  A 50 
percent evaluation requires very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.  The Board has considered evaluating the appellant's 
headache disability under other rating codes such as 38 
C.F.R. § 4.124a, Code 8045, but as the only symptom of this 
service-connected disability is headaches, an evaluation 
under a rating code other than 8100 would not be more 
beneficial to appellant.

A July 1995 rating decision increased an evaluation for 
headaches from noncompensable to 10 percent, effective 
January 8, 1993.  Although VA informed appellant of the 
rating determination that same month, a timely Notice of 
Disagreement therewith was not received.  See 38 C.F.R. 
§§ 20.200, 20.202, 20.204, and 20.302(b) (2004) (an appeal 
consists of a timely filed Notice of Disagreement in writing 
and, after a Statement of the Case has been furnished, a 
timely filed Substantive Appeal).  Thus, the July 1995 rating 
determination, which denied an increased rating in excess of 
10 percent for headaches, is final and may not be reopened, 
in the absence of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.302(a) 
(2003).  See Manio v. Derwinski, 1 Vet. App. 140 (1991); 
Smith (William A.) v. Brown, 35 F.3rd 1516 (Fed. Cir. 1994); 
and Hodge v. West, 155 F. 3d 1356 (Fed. Cir 1998).  No 
appropriate, specific collateral attack with respect to the 
final rating determination has been made.  Thus, an earlier 
effective date for a higher evaluation for headaches, prior 
to the July 1995 rating determination, may not be premised on 
the evidence of record at the time of the rating 
determination.  Id.

In an October 25, 1995, written statement, appellant 
requested an increased rating for headaches.  Appellant or 
his representative did not submit any communication 
expressing an intent to reopen a claim for an increased 
rating for headaches until submission of that October 25, 
1995, written statement.  There is no document in the record 
that may reasonably be construed as an informal claim or 
pending claim between the July 1995 rating determination and 
the October 25, 1995, written statement in question.  See 38 
C.F.R. §§ 3.155, 3.157 (2004).  Although a May 1996 RO 
determination (See May 1996 Supplemental Statement of the 
Case) denied an increased rating in excess of 10 percent for 
headaches, no appellate rights accompanied this "rating 
determination" as to start the procedural requirement for 
filing a notice of disagreement.  See also a January 1997 
written statement, wherein appellant's representative pointed 
out that a formal rating decision had not been rendered.  It 
appears that the October 25, 1995, reopened claim remained 
pending until a November 1998 formal rating decision was 
rendered, which appellant appealed.  

Except as otherwise provided, the effective date of the award 
of an evaluation based on a claim for an increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
The effective date of increased compensation will be the 
earliest date on which it is factually ascertainable that an 
increase in disability had occurred, provided a claim for 
increase is received within 1 year from such date; otherwise, 
the effective date will be the date of VA receipt of the 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o).

Thus, in the event it was factually ascertainable that the 
appellant's service-connected headaches had increased in 
severity such that it was reasonably characterized as 
characteristic prostrating attacks occurring on an average 
once a month over the last several months, within the one-
year period prior to VA's receipt of appellant's October 25, 
1995, reopened claim, an earlier effective date may be 
warranted under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2).

Private medical records dated from August 1994 to February 
1998 were received by VA in March 1998.  These private 
medical records revealed that appellant had work absenteeisms 
on account of migraines and shingles outbreaks.  A written 
list for the period between August 1994 and February 2000 
reported a total of 103 days' work absenteeism.  A February 
1998 private medical record noted that appellant's migraines 
and herpes zoster tended to manifest in similar time frames.

On October 1998 VA neurologic examination, appellant reported 
that he had 110 days' work absenteeism during the past four 
years due to recurrent headaches; that there was no relief 
for them; that Demerol did not control the pain; and that his 
headaches were migraine-type and occurred every three months, 
lasting approximately a week.  

On July 1999 VA neurologic examination, appellant reported 
that his headaches had worsened with longer lasting cycles; 
that he took prescribed Demerol usually at night to assist 
sleeping; that the cycles reoccurred every three months, 
lasting 11/2 weeks; that headaches were continuous during the 
whole day; and that he had 130 days' work absenteeism from 
his employment as a tool and dye maker due to such symptoms.

VA clinical records dated from January 1999 to June 2002 
reveal that appellant had headaches and recurrent shingles.  
He took Demerol for pain.  Appellant complained that his 
headaches were constant and severe.  In a July 1999 record, 
appellant complained of headaches for the past 3 weeks with 
shingles.  In September 1999, he had reportedly taken Demerol 
for headaches and indicated that headaches had increased in 
occurrence to every two months.  In August 2001, a 
physician's assistant reported that appellant's headaches had 
increased and affected his ability to function, particularly 
around manufacturing equipment.

On August 2001 VA neurologic examination, appellant reported 
that he had daily headaches for the past 14-15 months, for 
which he did not take any medication, although occasionally 
he would receive a "shot for pain every 2 weeks" at a VA 
Medical Center.  He also described outbreaks of herpes zoster 
and stated that his job was in jeopardy.

In a March 2002 written statement, a private physician 
reported that the prognosis for maintaining employment was 
not good; that appellant's headaches were "severe 
incapacitating and paroxysmal"; and that it would be very 
difficult to find employment that would accommodate such an 
illness.

On a May 27, 2004, VA neurologic examination, appellant 
reported that he currently had continuous headaches that had 
deteriorated since his last examination; that his headaches 
had been related to herpes zoster outbreaks; that his current 
headache involved the frontal temporal area, crown, and ear; 
that the unrelieved pain was 9 on a 0-10 pain scale; and that 
he reported being bedridden the previous day.  He reportedly 
received intramuscular Demerol injections at a VA Medical 
Center when the pain was no longer tolerable; that he had 
received 6-7 injections per year; and that during the past 
year, he had been bedridden with headache pain approximately 
9-10 days each month.  An occupational assessment noted that 
although he had been employed as a tool and dye maker for 
approximately 13 years, he had been fired 3 years ago due to 
eyesight deterioration from herpes zoster.

On an October 2004 VA neurologic examination, appellant 
reported having recurrent headaches every 2-3 months since 
1994, lasting approximately seven days; and that in about 
January 2001, his headaches became unrelenting and daily.  He 
stated that his current headaches were aggravated by light 
and alleviated in a dark area with rest; that he did not take 
any medications for it, discontinuing Demerol about a year 
ago; that he would have a flareup about every 6 months where 
he was completely bedridden for about 3-5 days; that he 
currently had daily headaches that were 6 on a 0-10 pain 
scale; and that he had to quit work in August 2001 due to 
right eye visual loss.  He stated that with daily headaches, 
he would be able to engage in activities of daily living, but 
that severe headaches were prostrating in nature and 
precluded him from doing anything.  
In a November 2004 Report of Contact form, a VA Medical 
Center employee reported that appellant had received at least 
one intramuscular injection during each month of February, 
April, June, July, September, October, and December 2001; and 
that there was no record of any such injections after that 
date.

On May 2005 VA general medical examination, appellant 
reported having daily headaches and 3-4 incapacitating 
headache episodes per year, lasting sometimes a few days in 
conjunction with episodes of shingles.  The examiner noted 
that the daily headaches did not interfere with activities of 
daily living and that there were incapacitating headaches 3-4 
per year associated with shingles that would render him 
completely incapacitated for a number of days.  

None of the actual VA or private clinical records for the 
period in question prior to the May 27, 2004, VA neurologic 
examination in question included any description of the 
headaches as prostrating attacks.  Although the veteran may 
have received Demerol injections on occasion, including in 
2001, this fact does not necessarily mean that his headaches 
were prostrating in nature, and it would be mere speculation 
to assume otherwise.  Although a March 11, 2002, private 
medical statement referred to appellant's headaches as 
"severe incapacitating"; assuming that incapaciting 
headaches are arguably equivalent to "prostrating" 
headaches, that statement did not indicate their frequency or 
that they averaged once a month over the last several months.  
However, the positive evidence includes that May 27, 2004, VA 
neurologic examination report, wherein it was noted that 
according to appellant, he had been bedridden with headache 
pain approximately 9-10 days each month during the past year.  
Appellant is competent to describe his symptoms and their 
frequency.  See Espiritu, 2 Vet. App. at 494-95 ("[a] 
layperson can certainly provide an eye-witness account of a 
veteran's visible symptoms").  After review of the evidence 
of record, and with resolution of all reasonable doubt in 
appellant's favor, the Board concludes that it was factually 
ascertainable as of May 27, 2003, one year prior to the date 
of the May 27, 2004, VA neurologic examination, that 
appellant's headaches were manifested by characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  Accordingly, an earlier effective 
date of May 27, 2003, for assignment of a 30 percent 
evaluation for headaches is warranted based on date 
entitlement arose (since the effective date of the award of 
an evaluation based on a claim for an increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later).  

However, an evaluation in excess of 10 percent for headaches 
is not warranted prior to May 27, 2003, because there was no 
competent evidence of headaches with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months for that period in question.  It thus 
appears that the severity of the headaches disability was 
more than adequately compensated for by the 10 percent 
evaluation assigned for the period prior to May 27, 2003.  38 
C.F.R. §§ 4.10, 4.124a, Diagnostic Code 8100.

With respect to the period on and subsequent to May 27, 2003, 
on VA examinations in 2004 and 2005, appellant reported that 
he had had incapacitating or prostrating headaches no more 
than once per month.  While the appellant's headaches, which 
reportedly develop into prostrating headaches approximately 
once a month, undoubtedly result in significant discomfort, 
they are not shown to result in the degree of impairment 
contemplated under the rating criteria for an evaluation in 
excess of 50 percent disabling.  Although appellant has 
impaired industrial capabilities, the assigned 30 percent 
disability rating itself is recognition that industrial 
capabilities are impaired.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  Accordingly, the Board concludes that 
the evidence of record does not reflect that the appellant's 
service-connected headaches may reasonably be characterized 
as very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  Thus, a 50 
percent disability rating is not warranted for the period in 
question.  It appears that the current severity of this 
service-connected headaches disability is fully contemplated 
by the existing 30 percent evaluation.  38 C.F.R. §§ 4.10, 
4.124a, Diagnostic Code 8100.

Finally, the clinical evidence does not reflect that the 
service-connected headache disorder, in and of itself, 
presented or presents such an exceptional or unusual 
disability picture as to warrant consideration of an 
extraschedular evaluation for the reasons noted above.  38 
C.F.R. § 3.321(b)(1).  


IV.  An Initial Evaluation in Excess of 10 Percent for a Back 
Disability

The only back disability for which service connection is in 
effect is lumbar spine degenerative changes with bilateral 
facet hypertrophy, which the RO has rated under Diagnostic 
Code 5242, a code for rating degenerative arthritis of the 
spine.  The VA's rating schedule for rating the back was 
amended, effective September 26, 2003.  See 68 Fed. Reg. 
51,454-51,458 (Aug. 27, 2003).  Under the amended 
regulations, spinal disabilities are rated in accordance with 
a General Rating Formula for Diseases and Injuries of the 
Spine, which encompasses limitation of motion and other 
orthopedic symptomatology.  The revised rating criteria may 
not be applied to a claim prior to the effective date of the 
amended regulation.  See 38 U.S.C.A. § 5110(g) (West 2002); 
VAOPGCPREC. 3-2000 (Apr. 10, 2000).  See also Rhodan v. West, 
12 Vet. App. 55, 57 (1998), vacated on other grounds by 251 
F.3d 166 (Fed. Cir. 1999).  Since the effective date assigned 
by the RO for the grant of service connection for the back 
was January 26, 1998, the Board will apply the old and the 
new rating criteria, whichever are more favorable, to the 
claim at issue.

The Board has considered the applicability of all appropriate 
rating codes in rating the service-connected back disability.  
Under the old criteria effective prior to September 26, 2003, 
slight limitation of motion of the lumbar segment of the 
spine may be assigned a 10 percent evaluation.  A 20 percent 
evaluation required moderate limitation of motion.  A 40 
percent evaluation required severe limitation of motion.  38 
C.F.R. Part 4, Code 5292.  Under Diagnostic Code 5295, a 10 
percent evaluation may be assigned for lumbosacral strain 
where there is characteristic pain on motion.  A 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation may 
also be assigned if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. Part 4, Code 5295.  

The new General Rating Formula for Diseases and Injuries of 
the Spine for diagnostic codes 5235 to 5243 provides, in 
pertinent part:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

A 10 percent rating may be assigned for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating may be assigned 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation may be assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation may be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.
In the new VA regulations effective September 26, 2003, the 
VA set out what normal ranges of back motion are as follows:  
Forward flexion of the back to 90 degrees; extension to 30 
degrees; lateroflexion to 30 degrees, bilaterally; and 
rotation to 30 degrees, bilaterally.

On VA examinations dated in March 1999 and August 2001, 
forward flexion of the back was respectively 65 and 75 
degrees, backward extension was respectively 15 and 20 
degrees, lateroflexion was respectively 20 and 45 degrees, 
bilaterally, and rotation was respectively 20 and 70 degrees, 
bilaterally.  However, on VA examination dated in August 2004 
and more recently in May 2005, forward flexion of the back 
was 90 degrees, backward extension was 30 degrees, and 
lateroflexion and rotation were each 30 degrees, bilaterally.  
Thus, appellant's back displayed no more than slight overall 
limitation of motion on the earlier examinations and, in 
fact, displayed normal ranges of motion on the more recent 
examinations in 2004 and 2005.  Thus, the overall restricted 
motions of the back more nearly approximate no more than a 
mild degree of limited back motion and in particular, forward 
flexion was at least 65 degrees on the examinations.  
Accordingly, the overall restricted motions of the back do 
not meet the criteria for an initial evaluation in excess of 
the currently assigned 10 percent under Code 5292 or the new 
General Rating Formula for Diseases and Injuries of the 
Spine.  An initial evaluation in excess of 10 percent under 
Code 5295 would not be warranted, since the severity of any 
lumbosacral strain on those VA examinations or in other 
clinical records cannot reasonably be characterized as more 
than mild in degree.  In fact, appellant was described as 
having strong back musculature and no more than mild back 
pain on motion.  Moderate limitation of back motion or muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position has not been 
clinically shown or more nearly approximated.  

In deciding the low back disability rating issue, the Board 
has considered the provisions of 38 C.F.R. §§ 4.10, 4.40, and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 205-208 (1995), 
which relate to functional loss due to pain, weakness or 
other musculoskeletal pathology.  Although no more than 
mildly restricted overall motion of the low back was 
clinically shown, appellant nevertheless retained significant 
back movement and function.  In fact, it was reported that 
the back disability did not affect activities of daily living 
or result in functional impairment.  His low back disability 
has not been shown to preclude ambulation, bending, or other 
functions, albeit these activities were apparently limited by 
back pain to a mild extent as contemplated by the assigned 
rating.  

It would not be appropriate to rate the service-connected 
back disability under Diagnostic Code 5293 or the new Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, since no spinal discogenic disease, 
radiculopathy, or neurologic abnormalities of the lower 
extremities were clinically shown and service connection is 
not in effect for any spinal discogenic disease.  

Thus, the Board concludes that since the clinical evidence 
does not reveal that the appellant has any paravertebral 
muscle spasms, more than slight limitation of back motion, or 
more than mild painful back motion, an initial evaluation for 
the service-connected back disability in excess of 10 percent 
is not warranted under Diagnostic Codes 5292, 5295, or the 
new General Rating Formula for Diseases and Injuries of the 
Spine.  The 10 percent rating assigned by the RO more than 
adequately compensates him for any functional impairment from 
that disability.

An extraschedular evaluation is not for consideration, since 
the evidence does not show that the service-connected low 
back disability presents such an unusual or exceptional 
disability picture as to render the regular schedular 
standards impractical. 38 C.F.R. § 3.321(b)(1).  The record 
does not indicate that he has been frequently hospitalized 
for the back disability or that it produces any serious 
functional impairment.  Since the preponderance of the 
evidence is against allowance of this appellate issue, the 
benefit-of-the-doubt doctrine is inapplicable.  See Gilbert, 
1 Vet. App. at 54.


V.  An Initial Evaluation in Excess of 10 Percent for a Left 
Knee Disability

VA examinations conducted in March 1999, August 2001, August 
2004, and May 2005 reveal that although appellant had left 
knee pain complaints exacerbated by repetitive use, the knee 
exhibited 0 degrees' extension and no less than 120 degrees' 
flexion.  Normal ranges of motion of the knee are 0 degrees' 
extension and 140 degrees' flexion.  38 C.F.R. § 4.71 (2004), 
Plate II.  Although a 2001 MRI scan of that knee revealed a 
posterior horn medial meniscal tear, the tear was horizontal, 
not vertical, and ligaments and articular cartilage were 
normal.  Significantly, there was no effusion, ligamentous 
laxity, joint instability, or gait impairment on the 
examinations; and on the more recent VA examination, left 
knee pain was described as minimal.  

Although a VA General Council opinion held that a claimant 
with arthritis and instability of a knee may be rated 
separately under Diagnostic Code 5003 and Diagnostic Code 
5257 based on additional disability, that opinion is 
inapplicable in the instant case since neither arthritis or 
instability of the left knee has been shown.  See VAOPGCPREC 
23-97 (July 1, 1997).  See also VAOPGCPREC 9-98 (August 14, 
1998).

The Board has considered the applicability of all appropriate 
rating codes in rating the service-connected left knee 
disability.  Limitation of flexion of either leg to 45 
degrees will be assigned a 10 percent evaluation.  A 20 
percent evaluation requires that flexion be limited to 30 
degrees.  A 30 percent evaluation requires that flexion be 
limited to 15 degrees.  38 C.F.R. Part 4, Code 5260.  
Limitation of extension of either leg to 10 degrees will be 
assigned a 10 percent evaluation.  A 20 percent evaluation 
requires that extension be limited to 15 degrees.  A 30 
percent evaluation requires that extension be limited to 20 
degrees.  A 40 percent evaluation requires that extension be 
limited to 30 degrees.  A 50 percent evaluation requires that 
extension be limited to 45 degrees.  38 C.F.R. Part 4, Code 
5261.

In order for appellant to be entitled to an evaluation in 
excess of 10 percent for appellant's left knee disability, 
flexion would have to be limited to 30 degrees or less or 
extension limited to 15 degrees or greater.  See 38 C.F.R. 
§ 4.71a, Codes 5260 and 5261.  Since the pertinent clinical 
evidence revealed left knee flexion limited to no less than 
120 degrees and full extension, the criteria for an initial 
evaluation in excess of 10 percent for the left knee 
disability based on limitation of motion have not been met 
under Diagnostic Code 5260 or 5261.

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, will be assigned a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. Part 4, Code 5257.  Since the 
pertinent clinical evidence did not reveal any ligamentous 
laxity/instability of the left knee, or gait impairment, the 
criteria for an initial evaluation in excess of 10 percent 
for the service-connected left knee disability based on 
instability would not be warranted under Diagnostic Code 
5257.

Recently, in VAOPGCPREC 9-2004 (September 17, 2004), the 
General Counsel held that separate ratings under Diagnostic 
Codes 5260 and 5261, for limitation of flexion and extension, 
respectively, could be assigned for disability of the same 
joint.  However, since appellant's right knee limitation of 
flexion does not meet the criteria for a compensable 
evaluation under Diagnostic Code 5260, as previously 
explained, and there is no limitation of extension, separate 
ratings based on limitation of flexion and extension are not 
warranted.

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45 and DeLuca.  However, any painful left knee 
motion is adequately compensated for under the 10 percent 
rating assigned by the RO for the service-connected left knee 
disability.  To assign an additional separate rating for 
painful left knee motion under 38 C.F.R. §§ 4.10, 4.40, 
and/or 4.45, would constitute pyramiding, since it would 
compensate for the same left knee symptomatology associated 
with the service-connected left medial meniscal tear.  See 38 
C.F.R. § 4.14 (2004) and Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  There is simply no credible, competent evidence 
indicating a greater degree of functional loss attributable 
to the left knee disability than that commensurate with the 
assigned 10 percent rating.  The regular schedular standards 
adequately compensate appellant for any adverse industrial 
impact his left knee disability produced.

The Board has considered the applicability of rating the 
service-connected left knee disability under other 
appropriate diagnostic codes, such as Diagnostic Code 5256.  
However, since ankylosis of the left knee was not clinically 
shown or even approximated, a higher rating would not be in 
order under Diagnostic Code 5256.  Diagnostic Codes 5258 or 
5259 do not appear applicable, since a dislocated semilunar 
cartilage has not been shown nor has a meniscectomy been 
performed.  

An extraschedular evaluation is not for consideration, since 
the evidence does not show that the service-connected left 
knee disability presents such an unusual or exceptional 
disability picture as to render the regular schedular 
standards impractical.  38 C.F.R. § 3.321(b)(1).  The record 
does not indicate that he has been frequently hospitalized 
for the left knee disability or that it produces any marked 
functional impairment.  Since the preponderance of the 
evidence is against allowance of this appellate issue, the 
benefit-of-the-doubt doctrine is inapplicable.  See Gilbert, 
1 Vet. App. at 54.


ORDER

An earlier effective date of May 27, 2003, but no earlier, 
for a 30 percent evaluation for headaches due to herpes 
zoster is granted, subject to the applicable provisions 
governing payment of monetary awards.  To this extent, the 
appeal is allowed.

Service connection for bilateral defective hearing and a 
right knee disability; an increased rating in excess of 10 
percent for headaches due to herpes zoster, for the period 
prior to May 27, 2003; an increased rating in excess of 30 
percent for headaches due to herpes zoster, for the period on 
and subsequent to May 27, 2003; an initial evaluation in 
excess of 10 percent for a back disability; and an initial 
evaluation in excess of 10 percent for a left knee disability 
is denied.  To this extent, the appeal is disallowed.


REMAND

Appellant's claim for service connection for depression 
secondary to headaches was denied by the RO essentially on 
the basis that depression has not been diagnosed.  See a 
November 1998 rating decision and a March 2005 Supplemental 
Statement of the Case.  Initial review of the evidentiary 
record indicates that, in a January 2002 VA clinical record, 
it was noted that appellant complained of headaches and had 
refused a Mental Health referral for depression.  In a March 
2002 written statement, a private physician reported that 
appellant's depression was secondary to all of his medical 
conditions, including herpes zoster with cephalgia and visual 
loss.  On October 2004 VA psychiatric examination with 
November 2004 neuropsychological testing, no mental health 
disorder was diagnosed.  However, more recent VA clinical 
records reveal that in January 2005, appellant described 
difficulties with headache pain that were affecting his life.  
A depression screen was positive; he was referred for 
psychiatric treatment; and it was thereafter noted that he 
was currently receiving treatment for depression.  The 
evidence of record does not currently include any VA clinical 
records of that treatment for depression in 2005.  
Additionally, in light of that recent psychiatric treatment, 
after obtaining any relevant additional evidence, another VA 
psychiatric examination should be arranged by the RO to 
determine the etiology of any currently manifested 
psychiatric disability.  The appellate issue involving a 
total rating based on individual unemployability appears 
"inextricably intertwined" with that psychiatric disability 
service connection issue.  Thus, additional VA medical 
opinion as to the employability question should be ordered by 
the RO to decide that appellate issue.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact appellant 
and request him to provide any 
recent, relevant VA and non-VA 
clinical records pertaining to 
psychiatric treatment not presently 
associated with the claims folders 
in his possession, as well as the 
complete names and addresses of any 
physicians or medical facilities 
which had provided such treatment.  
All available, actual clinical 
records (as distinguished from 
physicians' statements based upon 
recollections of previous 
treatment), to the extent such 
records are not presently associated 
with the claims folders, should be 
obtained from the specified health 
care providers.  Appellant should be 
requested to sign and submit 
appropriate consent forms to release 
private medical reports, if any, to 
the VA.  Any records obtained should 
be associated with the claims 
folders.

2.  With respect to the issue of 
entitlement to service connection 
for depression, claimed as secondary 
to headaches, the RO should arrange 
a VA psychiatric examination with 
medical opinion rendered as to its 
etiology.  The examiner should 
review the entire claims folders, 
examine appellant, and render 
medical opinion as to the likelihood 
(likely, at least as likely as not, 
unlikely) that a current psychiatric 
disorder, to include depression, is 
the result of a disease or injury 
incurred in service or is the result  
of a service-connected disorder:

(The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.)

(a) Is any currently manifested 
acquired psychiatric disability 
causally or etiologically related to 
a service-connected disability 
(particularly the service-connected 
headaches); and

(b) if the answer to (a) was 
unlikely, has any current 
psychiatric disorder been aggravated 
(permanently made worse) by any 
service-connected disability 
(particularly the service-connected 
headaches)?  (Temporary or 
intermittent flare-ups of symptoms 
of a condition or disease, alone, do 
not constitute permanent worsening 
unless the underlying condition or 
disease itself has worsened.)  

All indicated tests and studies 
should be accomplished.  The 
examination report should contain an 
adequate medical history and 
clinical findings, and a sufficient 
rationale for any medical 
conclusions.  If these matters 
cannot be medically determined 
without resort to mere conjecture, 
this should be commented upon in the 
report.  If there is no relationship 
between the claimed psychiatric 
disability and any service-connected 
disability, that should also be 
specifically stated in the report.

3.  With respect to the issue of 
entitlement to a total rating based 
on individual unemployability, the 
RO should arrange for appropriate VA 
physician(s) to determine the effect 
appellant's service-connected 
disabilities, either singularly or 
in combination, have upon his 
employability.  The entire claims 
folders should be reviewed by the 
physician(s).

The degree of functional impairment 
or interference with daily 
activities, if any, by the service-
connected disabilities should be 
described in adequate detail.  The 
physician(s) should explain in 
sufficient detail whether or not 
appellant's service-connected 
disabilities, either singularly or 
in combination, prevent him from 
obtaining and engaging in all types 
of substantially gainful employment 
(i.e., does service-connected 
disability preclude his ability to 
engage in exertional/non-exertional 
activities, or other activities, 
normally required for substantially 
gainful employment without 
considering non-service-connected 
disabilities, age, or state of the 
economy)?

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon in the report.  

4.  The RO should review any 
additional evidence and readjudicate 
the issues of entitlement to service 
connection for a psychiatric 
disability, claimed as secondary to 
a headache disorder, and a total 
rating based on individual 
unemployability, under appropriate 
statutory and regulatory provisions.  
When this development has been 
completed, and if the benefits 
sought are not granted, the case 
should be returned to the Board for 
further appellate consideration, 
after compliance with appropriate 
appellate procedures, including 
issuance of a supplemental statement 
of the case.  

No action by the appellant is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


